 



Exhibit 10.1
 
 
 
AMETEK, INC.
2004 EXECUTIVE DEATH BENEFIT PLAN
 
Effective January 1, 2004
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Article 1. Purpose and Effective Date     1  
1.01.
  Purpose     1  
1.02.
  Effective Date     1  
 
            Article 2. Definitions and Construction     2  
2.01.
  Definitions     2  
2.02.
  Construction     5  
 
            Article 3. Eligibility and Participation     6  
3.01.
  Eligibility and Participation     6  
3.02.
  Change in Employment Status     6  
 
            Article 4. Retirement Benefit     7  
4.01.
  Nature of Benefit     7  
4.02.
  Accounts     7  
4.03.
  Timing of Credits; Withholding     9  
4.04.
  Vesting of Accounts     9  
4.05.
  Forfeiture     9  
4.06.
  Statement of Accounts     9  
 
            Article 5. Death Benefit     10  
5.01.
  Nature of Benefit     10  
5.02.
  Benefit Amounts     10  
5.03
  Vesting of Death Benefit     10  
 
            Article 6. Payment of Plan Benefits     11  
6.01.
  Timing of Benefit Payments     11  
6.02.
  Form of Payment     11  
6.03.
  Withholding     12  
6.04.
  Payment to Guardian     12  
6.05.
  Effect of Payment     13  
 
            Article 7. Beneficiary Designation     14  
7.01.
  Beneficiary Designation     14  
7.02.
  Changing Beneficiary     14  
7.03.
  No Beneficiary Designation     14  
7.04.
  Effect of Payment     14  
 
            Article 8. Administration     15  
8.01.
  Committee; Duties     15  

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Table of Contents

 



--------------------------------------------------------------------------------



 



             
8.02.
  Agents     15  
8.03.
  Binding Effect of Decisions     15  
8.04.
  Indemnity of Committee     15  
8.05.
  Election of Committee After Change in Control     15  
 
            Article 9. Claims Procedure     16  
9.01.
  Claim     16  
9.02.
  Denial of Claim     16  
9.03.
  Review of Claim     16  
9.04.
  Final Decision     16  
9.05.
  Claims for Disability Benefits     17  
 
            Article 10. Amendment and Termination of Plan     18  
10.01.
  Amendment     18  
10.02.
  Company’s Right to Terminate     18  
 
            Article 11. Miscellaneous     19  
11.01.
  Hypothetical Accounts     19  
11.02.
  Company Obligation     19  
11.03.
  Trust Fund     19  
11.04.
  Nonassignability     19  
11.05.
  Note Contract of Employment     20  
11.06.
  Protective Provisions     20  
11.07.
  Governing Law     20  
11.08.
  Sever ability     20  
11.09.
  Notice     20  
11.10.
  Successors     20  

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Table of Contents

 



--------------------------------------------------------------------------------



 



ARTICLE 1. PURPOSE AND EFFECTIVE DATE

1.01.   Purpose.       This AMETEK, Inc., 2004 Executive Death Benefit Plan (the
“Plan”) is intended to provide an additional benefit to a select group of
management and highly compensated employees of AMETEK, Inc., and certain of its
subsidiaries, either in the form of a Retirement Benefit (as set forth in
Article 4) or in the form of a Death Benefit (as set forth in Article 5), but
not both. If a Participant retires from the Company after attaining early or
normal retirement eligibility, he will receive a Retirement Benefit equal to the
value of an Account maintained for the Participant under the Plan. In contrast,
if a Participant dies while actively employed by the Company and otherwise
eligible to participate in the Plan (or after suffering a disability but before
attaining eligibility for normal retirement), his Beneficiary(les) will receive
a Death Benefit in the form of fixed monthly installment payments until the
month during which the Participant would have attained age 80.       The
Retirement Benefit and the Death Benefit are mutually exclusive: no Death
Benefit will be paid on behalf of a Participant who receives a Retirement
Benefit, and no Retirement Benefit will be paid on behalf of a Participant if a
Death Benefit is paid on that Participant’s behalf. A Participant who terminates
employment (not on account of his death) before attaining early or normal
retirement eligibility will not receive any benefit under the Plan and no Plan
benefit will be paid on his behalf, unless the Participant is involuntarily
terminated without Cause within two years following a Change in Control of the
Company.   1.02.   Effective Date.       The Plan is effective as of January 1,
2004. Because no benefits under the Plan were vested as of December 31, 2004,
all benefits under the Plan are subject to section 409A of the Code.

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 1

 



--------------------------------------------------------------------------------



 



ARTICLE 2. DEFINITIONS AND CONSTRUCTION

2.01.   Definitions.       For the purpose of this Plan, the following terms
shall have the meanings set forth below, unless the context clearly indicates
otherwise:

  (a)   Account. “Account” means the hypothetical account maintained on the
books of the Company, used solely to calculate the Retirement Benefit payable to
each Participant under this Plan, as set forth in Section 4.02.     (b)  
Actuarially Equivalent. “Actuarially Equivalent” means an equivalence in value
between two (2) or more forms and/or times of payment based on sound actuarial
assumptions as of the time of such determination as determined by the Plan
administrator.     (c)   Article. “Article” means an article of this Plan.    
(d)   Beneficiary. “Beneficiary” means the person, persons or entity as
designated by the Participant, entitled under Article 7 to receive any Plan
benefits payable after the Participant’s death.     (e)   Board. “Board” means
the Board of Directors of AMETEK, Inc.     (f)   Cause. “Cause” means
(1) misappropriation of funds, (2) habitual insobriety or substance abuse,
(3) conviction of a crime involving moral turpitude, or (4) gross negligence in
the performance of duties, which gross negligence has had a material adverse
effect on the business, operations, assets, properties, or financial condition
of the Company.     (g)   Change In Control. A “Change in Control” shall occur
if:

  (1)   Any one person, or group of owners of another corporation who acting
together through a merger, consolidation, purchase, acquisition of stock or the
like (a “group”), acquires ownership of stock of the Company (or a
majority-controlled subsidiary of the Company) that, together with the stock
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company. However, if such
person or group is considered to own more than 50 percent of the total fair
market value or total voting power of the stock of the corporation before this
transfer of the Company’s stock, the acquisition of additional stock by the same
person or person shall not be considered to cause a Change in Control of the
Company; or

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 2

 



--------------------------------------------------------------------------------



 



  (2)   Any one person or group (as described in Section 2.01 (g)(1), above)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company (or a majority-owned subsidiary of the Company) possessing 35 percent or
more of the total voting power of the stock of the Company where such person or
group is not merely acquiring additional control of the Company; or     (3)   A
majority of members of the Company’s Board (other than the Board of a
majority-controlled subsidiary of the Company) is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board prior to the date of the appointment or
election; or     (4)   Any one person or group (as described in 2.01(g)(1),
above) acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or group) assets from the Company
(or a majority-controlled subsidiary of the Company) that have a total gross
fair market value equal to or more than 40 percent of the total fair market
value of all assets of the Company immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. A transfer of
assets by the Company will not result in a Change in Control under this
Section 2.01(g)(4), if the assets are transferred to:

  (A)   A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;     (B)   An entity, 50 percent or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company immediately after the transfer of assets;     (C)   A
person, or more than one person acting as a group (as described in 2.01(g)(1),
above), that owns, directly or indirectly, 50 percent or more of the total value
or voting power of all the outstanding stock of the Company; or     (D)   An
entity, at least 50 percent of the total value or voting power of which is owned
directly or indirectly, by a person described in Section 2.01(g)(4)(C), above.

      The term “Change on Control” is intended to comply with section 409A of
the Code and shall be interpreted such that a Change in Control (1) shall occur
for purposes of the Plan in any circumstance that would constitute a “Change in
Control Event” (within the meaning of Q&A 11 of Notice 2005-1, issued by the
Treasury Department and the Internal Revenue Service on January 5, 2005) and
(2) shall not occur for purposes of the Plan in any circumstance that would not
constitute such a Change in Control Event

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 3

 



--------------------------------------------------------------------------------



 



  (h)   Code. “Code” means the Internal Revenue Code of 1986, as amended.    
(i)   Committee. “Committee” means the Committee appointed by the Board (or its
delegee) to administer the Plan pursuant to Article 8.     (j)   Company.
“Company” means AMETEK, Inc., a Delaware corporation, and any directly or
indirectly affiliated subsidiary corporations, any other affiliate designated by
the Board, or any successor to the business thereof.     (k)   Death Benefit.
“Death Benefit” means the monthly installment payments made on behalf of a
Participant who dies while actively employed by the Company in a position that
enables him to be eligible to participate in the Plan, as described in
Article 5.     (l)   Determination Date. “Determination Date” means the last
business day of each Plan Year.     (m)   Disability. “Disability” means a
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months that (1) renders a Participant unable to engage in any
substantial gainful activity or (2) results in a Participant receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company. The term
“Disability” is intended to comply with section 409A(a)(2)(C) of the Code and
shall be interpreted to permit a Participant to take a distribution in any
circumstance that would be permitted under section 409A(a)(2)(C) of the Code.
The Committee shall determine the existence of Disability, in its sole
discretion, and may rely on advice from a medical examiner satisfactory to the
Committee in making the determination.     (n)   Early Retirement. “Early
Retirement” means the termination of employment with the Company by the
Participant after attaining age fifty-five (55) with at least five (5) Years of
Service.     (o)   ERISA. “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.     (p)   Life Insurance Policies. “Life Insurance
Policies” means the life insurance policies identified on Exhibit A of the Plan.
Such Life Insurance Policies shall be owned by and payable to the Company; the
Participants shall have no rights or interest in the Policies or any benefits
therefrom (even if a Policy is payable upon the death of the Participant) The
Life insurance Policies shall be used solely as method to measure the Retirement
Benefits, if any, payable under this Plan, and the Participants shall have no
greater interest in any benefit under this Plan than that of an unsecured
creditor of the Company.     (q)   Limited Participant. “Limited Participant”
means a Participant whose benefits under the Plan are limited pursuant to
Section 3.02 after the Committee

      AMETEK Inc. 2004 Executive Death Benefit Plan   Page 4

 



--------------------------------------------------------------------------------



 



      determines that the Participant’s employment position is no longer at a
level that warrants full participation in the Plan.     (r)   Normal Retirement.
“Normal Retirement” means the termination of employment with the Company of the
Participant on or after attaining age sixty-five (65), or as otherwise
determined by the Board in its sole discretion.     (s)   Participant.
“Participant” means any employee who is eligible and has become a participant
pursuant to Section 3.01. Such employee shall remain a Participant in this Plan
until such time as all benefits payable under this Plan have been paid in
accordance with the provisions hereof.     (t)   Plan. “Plan” means this AMETEK,
Inc., 2004 Executive Death Benefit Plan, as it may be amended from time to time.
    (u)   Retirement Benefit. “Retirement Benefit” means the account-based
benefit payable to a Participant at Early Retirement or Normal Retirement, as
described in Article 4.     (v)   Section. “Section” means a section of this
Plan.     (w)   Year of Service. “Year of Service” means the performance of
services with the Company for a period of twelve full, consecutive months
commencing on the Participant’s hire date. No partial year of service or
employment shall be counted.

2.02.   Construction.       For purposes of the Plan, unless the contrary is
clearly indicated by the context.

  (a)   the use of the masculine gender shall also include within its meaning
the feminine and vice versa.     (b)   the use of the singular shall also
include within its meaning the plural and vice versa, and     (c)   the word
“include” shall mean to include without limitation.

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 5

 



--------------------------------------------------------------------------------



 



ARTICLE 3. ELIGIBILITY AND PARTICIPATION

3.01.   Eligibility and Participation.       Eligibility to participate in the
Plan shall be limited to that select group of management and/or highly
compensated employees of the Company whom the Committee designated as eligible
to participate in the Plan as of January 1, 2004. Eligibility and participation
shall be frozen to new participants after that date.   3.02.   Change in
Employment Status.       If the Committee determines that a Participant’s
position is no longer at a level that warrants reward through participation in
this Plan, but does not terminate the Participant’s employment with Company, the
Participant shall become a Limited Participant whose benefits under this Plan
shall be limited to the Account balance as of the date so specified by the
Committee, which shall be adjusted each subsequent year that the Participant
remains an active employee of the Company (and does not again become employed in
a position that warrants full participation in the Plan) by the lesser of
(a) the amount of the Annual Allocation that the Participant would have received
had he remained in his former position or (b) the interest that the Participant
would have received had he terminated his employment.       If the Committee
determines that a Participant’s position has risen to a level that warrants
additional reward under the Plan, the Committee may, in its sole discretion,
adjust the Participant’s benefits under this Plan pursuant to Section 4.02(a)(1)
by increasing the Participant’s Percentage Allocation for that Plan Year and
each subsequent year.       If the Committee, in its sole discretion, determines
that the Participant no longer qualifies as a member of a select group of
management or highly compensated employees, as determined in accordance with
ERISA, the Committee may, in its sole discretion, take such action as it deems
necessary to preserve the status of the Plan as a “top hat” plan under ERISA.

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 6

 



--------------------------------------------------------------------------------



 



ARTICLE 4. RETIREMENT BENEFIT

4.01.   Nature of Benefit.       A Participant’s Retirement Benefit under the
Plan shall be equal to the value of an Account that shall be maintained for his
benefit on the Company’s records. A Participant’s Account shall be only
hypothetical in nature, and nothing in this Plan shall be construed to grant any
rights or interests in any asset of the Company, including the Life Insurance
Policies, to any Participant. The Life Insurance Policies (even if payable on
the death of the Participant) are used solely as a method to measure the Annual
Allocations to be added to Participants’ accounts. The Participants shall at all
times remain general, unsecured creditors of the Company with respect to the
benefits payable under this Plan.       The Retirement Benefit under the Plan is
mutually exclusive with the Death Benefit under the Plan (which is described in
Article 5). No Retirement Benefit shall be paid to or on behalf of any
Participant if a Death Benefit has been or will be paid on behalf of such
Participant.   4.02.   Accounts.       The Company shall maintain a hypothetical
account on behalf of each Participant in the Plan. The opening balance in each
Participant’s Account shall be zero dollars, and the balance in each
Participant’s Account shall increase or decrease each year as follows—

  (a)   Annual Allocations. Each Participant shall receive an Annual Allocation
on each Determination Date on which the Participant is either (1) actively
employed by the Company and otherwise eligible to participate in the Plan,
(2) an inactive employee of the Company by reason of a Disability and not yet
eligible for Normal Retirement, or (3) a former employee who terminated service
with the Company under the Early or Normal Retirement provisions and has not yet
had payments commence under this Plan. As provided in Section 3.02, if the
Participant is actively employed by the company but is not otherwise eligible to
participate in the Plan, the Participant shall receive an Annual Allocation only
if the amount of the Participant’s Annual Allocation is less than the amount of
interest he could receive pursuant to Section 4.02(b).         The amount of the
Annual Allocation for each Participant entitled to receive an Annual Allocation
shall be the product of the Participant’s Percentage Allocation and the
Aggregate Policy Gain for the Plan Year that ends on the applicable
Determination Date For this purpose—

  (1)   A Participant’s “Percentage Allocation” means the percentage identified
for such Participant at the time he commences participation in the Plan. Once a
Participant’s Percentage Allocation is established, it shall not be changed
unless the Participant is notified in writing that his Percentage Allocation is
being changed because—

  (A)   the Participant’s employment responsibilities have changed such that an
adjustment of the Participant’s Percentage Allocation is warranted to reflect
the Participant’s new level of responsibilities; or

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 7

 



--------------------------------------------------------------------------------



 



  (B)   the number of Participants in the Plan or the Life Insurance Policies
listed on Exhibit A have changed or are about to change in such a manner that it
is necessary to modify the Participant’s Percentage Allocation in order to
maintain his level of benefits.

      If an individual ceases to be a Participant in the Plan (by reason of
termination of employment, death, or otherwise), his Percentage Allocation for
all years after he ceases to be a Participant shall revert to the Company and
shall not be reallocated among some or all of the remaining Plan Participants
unless the Committee determinates that a reallocation is appropriate.     (2)  
The “Aggregate Policy Gain” for any given Plan Year means the sum of—

  (A)   the annual gains or losses on all of the Life Insurance Policies listed
on Exhibit A determined as of the most recent policy anniversary date of each of
the Life Insurance Policies in accordance with FASB Technical Bulletin 85-4, and
    (B)   any death benefits received by the Company from the Policies during
the Plan Year, which are in excess of the sum of (1) and (2), minus (3) where:

  (1)   the greater of the premiums paid or the cash value of the Life Insurance
Policy related to the deceased Participant as of the most recent Determination
Date;     (2)   the present value of the benefits to be received under this Plan
by the deceased Participant’s beneficiaries, as determined by the Committee in
its sole discretion; and,     (3)   the Account balance of the deceased
Participant as of the most recent Determination Date.

      (By way of example: if the anniversary date of a Life Insurance Policy is
December 28th, the gain/loss on the policy will be determined as of each
December 27th; the amount of that gain/loss shall be added to the gain/loss of
all other listed policies to determine the Aggregate Policy Gain on
December 31st, the end of the Plan Year. Such amount will then be used to
determine the Annual Allocation as of December 31st. If, in that same year, a
death benefit of $500,000 has been paid to the Company as a result of the death
of an insured Participant, the cash value on that Participant’s policy as of the
most recent Determination Date was $100,000, the Participant’s Account balance
at that time was $50,000, and the Committee determines that, under the terms of
this Plan, the beneficiaries of that Participant are entitled to a benefit of
$300,000 on a present value basis, then $150,000 shall be included in the
Aggregate Policy Gain.)

  (b)   Interest. Each Participant shall receive interest on each Determination
Date on

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 8

 



--------------------------------------------------------------------------------



 



      which he does not receive an Annual Allocation. The amount of interest for
each such Participant shall be the product of the Participant’s Account balance
on the applicable Determination Date and the interest rate in effect under
section 417(e) of the Code on such Determination Date.     (c)   Distributions.
Each Account shall be reduced by the amount of each benefit payment made from
that Account since the prior Determination Date.

4.03.   Timing of Credits; Withholding.       Any Annual Allocations, interest,
and distributions shall be credited to (or debited from) the appropriate Account
at the time and as provided by the Committee. Any withholding of taxes or other
amounts that is, in the discretion of the Committee, required by local, state or
federal law shall be withheld from compensation otherwise payable to the
Participant to the maximum extent possible, and any remaining amount shall
reduce the amount credited to the Participant’s Account in a manner specified by
the Committee.   4.04.   Vesting of Accounts.       Each Participant shall
become 100% vested in his Account upon the earliest to occur of the following—

  (a)   retiring from the Company pursuant to either an Early Retirement or a
Normal Retirement;     (b)   dying while actively employed by the Company as a
Limited Participant; or     (c)   incurring an involuntary termination of
employment from the Company for any reason other than for Cause within two
(2) years following a Change in Control.

    A Participant whose employment terminates for any reason before he has
become 100% vested in his Account in accordance with this Section 4.04
(Including the Participant’s death while actively employed by the Company or
while disabled and not yet eligible for Normal Retirement) shall forfeit his
entire interest in his Account. If a Participant dies while actively employed by
the Company, he shall receive a Death Benefit pursuant to Article 5; however, if
the Participant dies while actively employed by the Company as a Limited
Participant, he shall receive a Retirement Benefit pursuant to Section 3.02.  
4.05.   Forfeiture.       The Committee may cause a forfeiture with respect to
all or any portion of the Participant’s Retirement Benefit (whether or not
vested) if the Committee determines that the Participant has been terminated for
Cause.   4.06.   Statement of Accounts.       The Committee shall give to each
Participant a statement showing the balance in the Participant’s Account on an
annual basis.

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 9

 



--------------------------------------------------------------------------------



 



ARTICLE 5. DEATH BENEFIT

5.01.   Nature of Benefit.       A Participant’s Death Benefit under the Plan
shall be a series of equal monthly installment payments that are payable if the
Participant dies (a) while actively employed by the Company if the Participant
is not a Limited Participant or (b) before reaching eligibility for Normal
Retirement if the Participant has a Disability. A Participant’s right to a Death
Benefit shall not be construed to grant any rights or interests in any asset of
the Company, including the Life Insurance Policies, to any Participant. The Life
Insurance Policies (even if payable on the Participant’s death) are used solely
as a method to measure the Annual Allocations to be added to Participants’
Accounts for purposes of valuing their Retirement Benefits and have no
relationship with the Death Benefit provided under the Plan. The Participants
shall at all times remain general, unsecured creditors of the Company with
respect to the benefits payable under this Plan.       The Death Benefit under
the Plan is mutually exclusive with the Retirement Benefit under the Plan (as
described in Article 4). No Death Benefit shall be paid on behalf of any
Participant if a Retirement Benefit has been or will be paid to or on behalf of
such Participant.   5.02.   Benefit Amounts.       The Death Benefit payable
upon the death of a Participant shall be a monthly benefit equal to four
thousand, one hundred and sixty-six dollars and sixty seven cents ($4,166.67)
per month beginning in the month after the month during which the Participant
dies and ending in the month during which the Participant would have attained
age eighty (80).   5.03.   Vesting of Death Benefit.       Each Participant
shall become 100% vested in his Death Benefit upon his death (a) while actively
employed by the Company if the Participant is not a Limited Participant or
(b) before reaching eligibility for Normal Retirement if the Participant has a
Disability.

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 10

 



--------------------------------------------------------------------------------



 



ARTICLE 6. PAYMENT OF PLAN BENEFITS

6.01.   Timing of Benefit Payments.

  (a)   Retirement Benefit.

  (1)   Retirement. A Participant who retires from the Company (whether pursuant
to an Early Retirement or a Normal Retirement) shall receive his distribution as
soon as practicable after his retirement but in no event earlier than the
earlier of (A) the date that the Participant attains age 65 or (B) the date that
is six (6) months after the date of the Participant’s retirement. The
Participant may request a later distribution in accordance with Section 6.02(a).
If a Participant requests a later distribution, Annual Allocations shall be
credited to his Account in accordance with Section 4.02(a) until he begins to
receive his distribution, and then interest shall be credited to his Account in
accordance with Section 4.02(b) until his Account is fully distributed.     (2)
  Disability. A Participant who has suffered a Disability before his eligibility
for Normal Retirement shall receive the Retirement Benefit as soon as
practicable after he attains eligibility for Normal Retirement, but in no event
later than 90 days after such date. The Participant may request a later
distribution in accordance with Section 6.02(a). If a Participant requests a
later distribution, interest shall be credited to his Account in accordance with
Section 4.02(b) until his Account is fully distributed.     (3)   Change in
Control. A Participant whose employment is involuntary terminated for any reason
other than for Cause within two (2) years following a Change in Control shall
receive his distribution as soon as practicable after his termination but in no
event later than the later of (A) 30 days after his termination of employment or
(B) the earliest date a distribution may commence in accordance with section
409A of the Code.     (4)   Death of a Limited Participant. The Beneficiaries of
a Participant who is actively employed as a Limited Participant on the date of
his death shall receive the Limited Participant’s Account balance in the form of
a lump sum as soon as practicable after the Limited Participant’s death.

  (b)   Death Benefit.         The Death Benefit payable on behalf of a
Participant shall be paid monthly beginning with the month after the month
during which the Participant dies and ending in the month during which the
Participant would have attained age eighty (80).

6.02.   Form of Payment.

  (a)   Retirement Benefit.

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 11

 



--------------------------------------------------------------------------------



 



      The Retirement Benefit payable to any Participant shall be paid in a lump
sum unless the Participant elects to receive his Retirement Benefit in annual
installments and such election—

  (1)   is not effective until at least twelve (12) months after the date on
which the election is made,     (2)   defers the first payment with respect to
which such election is made for a period of not less than five (5) years from
the date such payment would otherwise have been made,     (3)   is not made less
than twelve (12) months before the date of the first scheduled payment,     (4)
  does not result in the Participant’s Retirement Benefit commencing after the
later of (A) the Participant’s termination of employment or (B) the
Participant’s attaining age 70; and     (5)   does not result in any part of a
Participant’s Retirement Benefit being paid after the earlier of (A) the
fifteenth (15th) year after the Participant’s termination of employment or
(B) the Participant’s attaining age 85.

      If the Participant dies after his retirement under this Plan, the Company
shall pay to the Participant’s Beneficiaries the remaining unpaid Account
balance at the same time and in the same manner as if the Participant had
survived, except that the Committee may, in its sole discretion, approve a
request made by the Beneficiaries for payment in an Actuarially Equivalent form.
    (b)   Death Benefit.         The Death Benefit payable on behalf of any
Participant shall be paid in equal monthly installments.

6.03.   Withholding.       The Company shall withhold from any payment made
pursuant to this Plan any taxes the Company reasonably believes are required to
be withheld from such payments under local, state, or federal law.   6.04.  
Payment to Guardian.       If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such minor, incompetent or person. The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution. Such distribution
shall completely discharge the Committee and Company from all liability with
respect to such benefit.

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 12

 



--------------------------------------------------------------------------------



 



6.05.   Effect of Payment.       The full payment of the applicable benefit
under this Article 6 shall completely discharge all obligations on the part of
the Company to the Participant (and the Participant’s Beneficiary) with respect
to the operation of this Plan, and the Participant’s (and Participant’s
Beneficiary’s) rights under this Plan shall terminate.

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 13

 



--------------------------------------------------------------------------------



 



ARTICLE 7. BENEFICIARY DESIGNATION

7.01.   Beneficiary Designation.       Each Participant shall have the right, at
any time, to designate one (1) or more persons or entity as Beneficiary (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of the Participant’s death prior to complete distribution of the
Participant’s vested Account. Each Beneficiary designation shall be in a written
form prescribed by the Committee and shall be effective only when filed with the
Committee during the Participant’s lifetime.   7.02.   Changing Beneficiary.    
  Any Beneficiary designation may be changed without the consent of the
previously named Beneficiary by the filing of a new Beneficiary designation with
the Committee.   7.03.   No Beneficiary Designation.       If any Participant
fails to designate a Beneficiary in the manner provided above, if the
designation is void, or if the Beneficiary designated by a deceased Participant
dies before the Participant or before complete distribution of the Participant’s
benefits, the Participant’s Beneficiary shall be the person in the first of the
following classes in which there is a survivor:

  (a)   the Participant’s surviving spouse;     (b)   the Participant’s children
in equal shares, except that if any of the children predeceases the Participant
but leaves surviving issue, then such issue shall take by right of
representation the share the deceased child would have taken if living; or    
(c)   the Participant’s estate.

7.04.   Effect of Payment.       Payment to the Beneficiary shall completely
discharge the Company’s obligations under this Plan.

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 14

 



--------------------------------------------------------------------------------



 



ARTICLE 8. ADMINISTRATION

8.01.   Committee Duties.       This Plan shall be administered by the
Committee, which shall consist of not less than three (3) persons, who may also
be Participants in this Plan, and are named as the initial Committee in this
Plan or as subsequently appointed by the Board or its delegee, except in the
event of a Change in Control as provided in Section 8.05 below. The Committee
shall have the full discretionary authority to (a) make, amend, interpret and
enforce all appropriate rules and regulations for the administration of the Plan
and decide or resolve any and all questions, including interpretations of the
Plan, as they may arise in such administration, and (b) establish and maintain
an investment policy for the Life insurance Policies listed on Exhibit A, select
appropriate investment options to implement the investment policy, monitor the
performance of such investment options, and change the selection of investment
options from time to time in a manner consistent with the objectives of the
investment policy. A Committee member who is also a Participant in this Plan
shall be prohibited from voting on any matter which may, in the opinion of the
balance of the Committee, directly affect the Committee member’s rights or
benefits under this Plan. A majority vote of the Committee members permitted to
vote shall control any decision.   8.02.   Agents.       The Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit, and may from time to time consult with counsel who may be counsel
to the Company.   8.03.   Binding Effect of Decisions.       The decision or
action of the Committee with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final, conclusive
and binding upon all persons having any interest in the Plan.   8.04.  
Indemnity of Committee.       The Company shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense
(including counsel fees) or liability (including any amounts paid in settlement
of any claim or any other matter with the consent of the Board) arising from any
action or failure to act with respect to this Plan on account of such member’s
service on the Committee, except in the case of gross negligence or willful
misconduct.   8.05.   Election of Committee After Change in Control.       After
a Change in Control, vacancies on the Committee shall be filled by majority vote
of the remaining Committee members and Committee members may be removed only by
such a vote. If no Committee members remain, a new Committee shall be elected by
majority vote of the Participants in the Plan immediately preceding such Change
in Control. No amendment shall be made to Article 8 or other Plan provisions
regarding Committee authority with respect to the Plan without prior approval by
the Committee.

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 15

 



--------------------------------------------------------------------------------



 



ARTICLE 9. CLAIMS PROCEDURE

9.01.   Claim.       Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as “Claimant”),
or requesting information under the Plan shall present the request in writing to
the Corporate Human Resources Department, which shall respond in writing as soon
as practical, but not later than ninety (90) days after receipt of the claim,
unless the Corporate Human Resources Department notifies the Claimant that
special circumstances require an additional period of time (not to exceed 90
days) to review the claim properly.   9.02.   Denial of Claim.       If the
claim or request is denied, the written notice of denial shall state:

          (a)   the reasons for denial, with specific reference to the Plan
provisions on which the denial is based;     (b)   a description of any
additional material or information required and an explanation of why it is
necessary; and     (c)   an explanation of the Plan’s claim review procedure,
including a statement of the Claimant’s right to bring a civil action under
section 502(a) of ERISA if the claim denial is denied (in whole or in part) on
appeal.

9.03.   Review of Claim.       Any Claimant whose claim or request is denied or
who has not received a response within the time limits set forth above may
request a review by notice given in writing to the Committee. Such request must
be made within sixty (60) days after receipt by the Claimant of the written
notice of denial, or, in the event Claimant has not received a timely response,
within 60 days after the date the Corporate Human Resources Department was
required to respond to the claim under Section 9.01. The claim or request shall
be reviewed by the Committee which may, but shall not be required to, grant the
Claimant a hearing. On review, the claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.   9.04.   Final
Decision.       The decision on review shall normally be made within sixty
(60) days after the Committee’s receipt of claimant’s claim or request. If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified and the time limit shall be one hundred twenty
(120) days. The decision shall be in writing and shall state the reasons and the
relevant Plan provisions. All decisions on review shall be final and bind all
parties concerned.

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 16

 



--------------------------------------------------------------------------------



 



9.05.   Claims for Disability Benefits.       To the extent required by law, the
Committee shall develop alternative claims procedures that shall apply with
respect to claims for Disability benefits.

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 17

 



--------------------------------------------------------------------------------



 



ARTICLE 10. AMENDMENT AND TERMINATION OF PLAN

10.01.   Amendment.       The Committee may at any time amend the Plan by
written instrument executed by all Committee members, notice of which shall be
given to all Participants and to any Beneficiary receiving installment payments,
subject to the following:

  (a)   Preservation of Account Balance. No amendment shall reduce the amount
accrued in any Account as of the date such notice of the amendment is given.    
(b)   Changes in Interest Rate. No amendment shall retroactively reduce the rate
of interest which had been credited to a Participant’s Account.     (c)   Change
in Control. Notwithstanding the foregoing, the Plan may not be amended in any
material respect, except as is provided below in Section 10.02, during the two
(2) year period following a Change in Control.

10.02.   Company’s Right to Terminate.       The Committee may at any time
partially or completely terminate the Plan. The Committee may completely
terminate the Plan by written instrument executed by the Committee and approved
by the Board. In the event of complete termination, the Plan shall cease to
operate and the Company shall distribute the Account to the appropriate
Participant in a lump sum (if permitted under section 409A of the Code) or
pursuant to the Participant’s distribution election in effect at the time of the
termination.

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 18

 



--------------------------------------------------------------------------------



 



ARTICLE 11. MISCELLANEOUS

11.01.   Hypothetical Accounts.       Each account and investment established
under the Plan shall be hypothetical in nature and shall be maintained for
bookkeeping purposes only. The accounts established under the Plan shall hold no
actual funds or assets. Any liability of the Company to any Participant, former
Participant, or Beneficiary with respect to a right to payment shall be based
solely upon contractual obligations created by the Plan. Neither the Company,
the Board, nor any other person shall be deemed to be a trustee of any amounts
to be paid under the Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between or among the Company, a
Participant, or any other person.   11.02.   Company Obligation.       The
Company shall not be required to fund any obligations under the Plan. Except as
provided in Section 11.03, any assets that may be accumulated by the Company to
meet its obligations under the Plan shall for all purposes be part of the
general assets of the Company. To the extent that any Participant or Beneficiary
acquires a right to receive payments under the Plan for which the Company is
liable, such rights shall be no greater than the rights of any unsecured general
creditor of the Company.   11.03.   Trust Fund.       The Company shall be
responsible for the payment of all benefits provided under the Plan. Before a
Change in Control, at its discretion, the Company may establish one (1) or more
trusts, with such trustees as the Committee may approve, for the purpose of
assisting in the payment of such benefits. Following a Change in Control, the
Company shall establish one (1) or more trusts, with such trustees as the
Committee may approve, for the purpose of assisting in the payment of such
benefits. Although such a trust may be irrevocable, its assets shall be held for
payment of all Company’s general creditors in the event of insolvency. To the
extent any benefits provided under the Plan are paid from any such trust,
Company shall have no further obligation to pay them. If not paid from the
trust, such benefits shall remain the obligation of Company.   11.04.  
Nonassignability.       Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgements, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 19

 



--------------------------------------------------------------------------------



 



11.05.   Not a Contract of Employment.       This Plan shall not constitute a
contract of employment between Company and the Participant. Nothing in this Plan
shall give a Participant the right to be retained in the service of Company or
to interfere with the right of the Company to discipline or discharge a
Participant at any time.   11.06.   Protective Provisions.       A Participant
will cooperate with Company by furnishing any and all information requested by
Company, in order to facilitate the payment of benefits hereunder, and by taking
such physical examinations as Company may deem necessary and taking such other
action as may be requested by Company.   11.07.   Governing Law.       The Plan
shall be construed and enforced in accordance with applicable federal law and,
to the extent not preempted by federal law, the laws of the Commonwealth of
Pennsylvania (without regard to the legislative or judicial conflict of laws
rules of any state or other jurisdiction).   11.08.   Severability.       If any
provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity, or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect. In addition, if
any provision of the Plan shall be found to violate section 409A of the Code or
otherwise result in benefits under the Plan being subject to income tax prior to
distribution, such provision shall be void and unenforceable, and the Plan shall
be administered without regard to such provision.   11.09.   Headings.      
Headings are inserted in this Plan for convenience of reference only and are to
be ignored in the construction of the provisions of the Plan.   11.10.   Notice.
      Any notice required or permitted under the Plan shall be sufficient if in
writing and hand delivered or sent by registered mail, certified mail, or
reputable overnight delivery service. Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail or overnight delivery, as
of the date shown on the postmark on the receipt for registration or
certification or on the records of the overnight delivery company. Mailed notice
to the Committee shall be directed to the Company’s address. Mailed notice to a
Participant or Beneficiary shall be directed to the individual’s last known
address in Company’s records.   11.11.   Successors.       The provisions of
this Plan shall bind and inure to the benefit of Company and its successors and
assigns. The term successors as used herein shall include any corporate or other
business entity which shall, whether by merger, consolidation, purchase or
otherwise acquire

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 20

 



--------------------------------------------------------------------------------



 



    all or substantially all of the business and assets of Company, and
successors of any such corporation or other business entity.

                  AMETEK, INC.    
 
           
 
  BY:   Henry J. Policare    
 
           
 
  BY:   /s/ Henry J. Policare    
 
           
 
                DATED: 10/26/05    

      AMETEK, Inc. 2004 Executive Death Benefit Plan   Page 21

 